THE THIRTEENTH COURT OF APPEALS

                                   13-20-00559-CR


                                  The State of Texas
                                          v.
                                    David Torres


                                  On Appeal from the
                      156th District Court of Bee County, Texas
                      Trial Court Cause No. B-20-2141-0-CR-B


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

July 14, 2022